FILED
                            NOT FOR PUBLICATION                             SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VINCENT C. WHITE,                                No. 13-56787

               Plaintiff - Appellant,            D.C. No. 2:12-cv-04622-RGK-JC

 v.
                                                 MEMORANDUM*
EASTSIDE UNION SCHOOL
DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Vincent C. White appeals pro se from the district court’s summary judgment

in his employment action alleging disparate treatment, disparate impact, and

retaliation claims under Title VII. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Peterson v. Hewlett-Packard Co., 358 F.3d 599, 602 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on White’s disparate

treatment claim because White failed to raise a genuine dispute of material fact as

to whether his job performance was satisfactory, or whether similarly situated

individuals outside of his protected class were treated more favorably. See id. at

603 (requirements for disparate treatment claim).

      The district court properly granted summary judgment on White’s disparate

impact claim because White failed to raise a triable dispute as to whether the

substitute teacher evaluation form caused a disparate impact. See Stout v. Potter,

276 F.3d 1118, 1122 (9th Cir. 2002) (“It is not sufficient to present evidence

raising an inference of discrimination on a disparate impact claim. The plaintiff

must actually prove the discriminatory impact at issue.” (citation and internal

quotation marks omitted)); see also id. at 1123 (“[T]he probative value of any

statistical comparison is limited by the small available sample.”).

      The district court properly granted summary judgment on White’s retaliation

claim because White failed to raise a triable dispute as to whether there was a

causal link between the protected activity and an adverse employment action. See




                                          2                                       13-56787
Manatt v. Bank of Am., NA, 339 F.3d 792, 800 (9th Cir. 2003) (elements of a prima

facie case of retaliation).

       The district court did not abuse its discretion in denying White’s discovery

requests and his Fed. R. Civ. P. 56(d) motion because White failed to show that the

discovery he requested was essential to oppose summary judgment. See Getz v.

Boeing Co., 654 F.3d 852, 867-68 (9th Cir. 2011) (9th Cir. 2002) (setting forth

standard of review and explaining that a plaintiff must show that the discovery

sought would have precluded summary judgment); Hallett v. Morgan, 296 F.3d
732, 751 (9th Cir. 2002) (trial court has broad discretion to deny a motion to

compel).

       The district court did not abuse its discretion in denying White’s motion for

reconsideration because White failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and explaining circumstances

warranting reconsideration).

       The district court did not abuse its discretion in awarding defendant costs in

the amount of $3,448.00. See Save Our Valley v. Sound Transit, 335 F.3d 932, 944

n.12 & at 945-46 (9th Cir. 2003) (setting forth standard of review and explaining

that the district court reasonably exercised discretion in determining that the


                                           3                                      13-56787
reasons advanced by the losing party were not sufficiently persuasive to overcome

the presumption of a fee award).

      We reject White’s contentions that the district court judge was biased and

improperly denied his request to proceed in forma pauperis on appeal.

      AFFIRMED.




                                         4                                   13-56787